Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Bill filed to set aside certain conveyances of real estate upon the ground of fraud.
None of the assignments of error in this case can be maintained. 1. There is no necessary inconsistency in averring the grantee, Hall, to be a fictitious person, and that the deed to her, or in her name, was made to hinder and defraud creditors. 2. The facts in the record strongly support the charge of fraud, especially in the absence of explanatory proof by the alleged grantee. It is seldom that positive proof of fraud can be obtained. The conclusion of fraudulent intent is usually gathered from circumstances; and it is not often that the proof is more satisfactory than here. The control of the property after the alleged sale, the indebtedness of the grantor at the time, the absence of the grantee from the State, and the failure on the part of the latter to show any payment of consideration, were amply sufficient to raise a prima ,faeie intendment of fraud in the transaction. Certainly, we are not -disposed to interfere with a finding based on such facts.
Judgment affirmed.